Case 3:20-cv-00098-REP Document 240 Filed 05/08/20 Page 1 of 2 PagelD# 4684

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
STEVES AND SONS, INC.,
Plaintiff,
Vv. Civil Action No. 3:20cv98

JELD-WEN, INC.,

Defendant.

ORDER
Having considered JELD-WEN’S MOTION TO FILE UNDER SEAL (ECF
No. 206), and the supporting memorandum, and for good cause shown,
and the requirements of Local Civil Rule 5 and the decisions in

Ashcraft, et al. v. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000), In

 

re Knight Publishing Co., 743 F.2d 231 (4th Cir. 1984) and Stone

 

v. Univ. of Maryland, 855 F.2d 178 (4th Cir. 1988) having been

 

met, and the defendant asserting that the document requested to be
sealed is designated confidential under the STIPULATED PROTECTIVE
ORDER (ECF No. 25) entered herein, it is hereby ORDERED that JELD-
WEN’S MOTION TO FILE UNDER SEAL (ECF No. 206) is granted and JELD-
WEN, INC.’'S REPLY IN SUPPORT OF ITS MOTION TO DISMISS COUNTS ONE
AND TWO OF STEVES AND SONS, INC.’S FIRST AMENDED COMPLAINT FOR

FAILURE TO STATE A CLAIM (ECF No. 209) is filed under seal;
Case 3:20-cv-00098-REP Document 240 Filed 05/08/20 Page 2 of 2 PagelD# 4685

provided that an appropriately redacted version thereof is filed
in the public record.
It is so ORDERED.

/s/ (al

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: May { 2020
